        Case 1:19-cv-04977-JPC Document 149 Filed 06/18/21 Page 1 of 2




                            KLAYMAN LAW GROUP
                                A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.               7050 W. Palmetto Park Road                Tel: 561-558-5336
                                     Boca Raton, FL, 33433

June 18, 2021

Via ECF

Hon. John P. Cronan
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007
CronanNYSDChambers@nysd.uscourts.gov.

Re:    Moore, et al. v. Cohen, et al., 1:19-cv-4977-ALC

Dear Judge Cronan:

        Plaintiffs Chief Justice Roy Moore and his wife Kayla Moore hereby submit
supplemental authority which is directly on point with regard to the allegations and legal
authority relevant to their lawsuit versus the defendants.

       In Braun v. Flynt , 726 F.2d 245 (5th Cir. 1984), a novelty entertainer who performed an
act with a swimming pig at a family-oriented amusement park sued a sexually oriented men’s
magazine for defamation for publishing her photo in its “Chic Thrills” section. The magazine
obtained authority to use the photograph by misrepresenting the nature of the
magazine. Braun affirmed a jury finding of malice, holding that the jury may infer malice from
the magazine’s use of deception to obtain the photograph and then inserting the photograph of
what the editors knew was a family tourist attraction “in the context of” a lewd magazine.

       There is no doubt that Defendants employed not just deception but fraudulent means to
publicly defame Chief Justice Roy Moore as a “pedophile,” as well as maliciously inflict severe
emotional distress on the judge and his wife, with all ensuing damages.

        This case is attached hereto.

       Plaintiffs respectfully request that this case, along with the above synopsis, which was
prepared by an independent legal reporting service, be carefully considered by the Court, along
with other compelling legal authority submitted by them, before this Court rules on the
pending motion for summary judgment.

                                                            Respectfully,


                                                            s/ Larry Klayman_____


                                               1
       Case 1:19-cv-04977-JPC Document 149 Filed 06/18/21 Page 2 of 2




                                                      Larry Klayman, Esq.
                                                      Counsel for Plaintiffs

cc:   Elizabeth McNamara, Esq.: lizmcnamara@dwt.com
      Rachel Strom, Esq.: RachelStrom@dwt.com
      Eric Feder, Esq.: EricFeder@dwt.com

      Counsel for Defendants

      Chief Justice Roy Moore and Kayla Moore
      Melissa Isaak, Esq.




                                          2
